14. Enforcement of consumer protection laws (
rapporteur. - (FI) Mr President, I would just like briefly to thank everyone, including the Commission and the Council, for their excellent levels of cooperation. This was originally only a technical issue, though a very important one in principle: namely, that we must do all we can to safeguard the position of consumers.
Ultimately, this is a matter of preserving consumer confidence in the internal market, and we must support that confidence in every possible way. Parliament was successful in ensuring that the Commission will draft a re-evaluation report, and, in addition, a new legislative proposal at the end of 2014, and that is important and a victory for Parliament.